Citation Nr: 1451448	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-27 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to service connection for an ankle disorder.

8.  Entitlement to a compensable disability rating for hepatitis C.

9.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Leann R. Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 9, 1973 to March 17, 1974 and on active duty from September 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a February 2010 rating decision, the RO denied entitlement to service connection for a neck disorder and determined that no new and material evidence had been presented to reopen a claim for entitlement to a back disorder.  

In April 2010, the RO denied entitlement to TDIU.

In June 2011, the RO granted entitlement to service connection for hepatitis C and assigned a noncompensable disability rating, effective October 21, 2010.  In addition, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, for peripheral neuropathy of the upper extremities, for a bilateral knee disorder, and for a bilateral ankle disorder.

In December 2011, the Veteran testified before a decision review officer (DRO) at an RO hearing and in May 2014, he testified before the undersigned Veterans Law Judge via videoconference.  Transcripts of these hearings have been associated with the record.

(By the decision below, the application to reopen the claim of service connection for a back disability is reopened.  The underlying question of service connection for a back disorder, entitlement to service connection for a neck disorder, entitlement to service connection for peripheral neuropathy of the upper extremities, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bilateral knee disorder, entitlement to service connection for a bilateral ankle disorder, entitlement to a compensable disability rating for hepatitis C, and entitlement to TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder on the merits in August and September 1996 rating decisions; the Veteran did not appeal, and no new and material evidence was submitted within the applicable appeals period.

2.  The RO determined that the Veteran had not submitted new and material evidence to reopen the claim in a June 2005 rating decision; the Veteran did not appeal, and no new and material evidence was submitted within the applicable appeal period.

3.  Since the June 2005 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a back disorder, and that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since a June 2005 final rating decision is new and material; the claim of service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the last final disallowance of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied service connection for a back disorder in August 1996 because the earliest evidence of a back disorder subsequent to service was in 1995 and the Veteran had failed to report for an examination.  The RO noted that the National Personnel Records Center (NPRC) had not been able to locate the Veteran's records.  In September 1996, the RO noted that it had received and reviewed the Veteran's service treatment records, and found that the evidence reflected that the Veteran's back disorder preceded service and that there was no evidence that his back strain permanently worsened as a result of service.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was added to the record during the applicable appeal period.

In a June 2005 rating decision, the RO determined that the Veteran had not submitted new and material evidence in order to reopen a claim of entitlement to service connection for a back disability.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was added to the record during the applicable appeal period.

Since the June 2005 rating decision, evidence has been added that raises a reasonable possibility of substantiating the claim.  VA medical records reflect that the Veteran is now diagnosed with nerve sheath tumors at L5-S1.  This evidence is new, as it was not before the RO at the time of the June 2005 rating decision.  In addition, it is material, as it relates to an unestablished fact necessary to substantiate a claim for entitlement to service connection for a back disability, by providing another diagnosis that may potentially be related to service.

The Board finds that this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  As new and material evidence has been received to reopen the claim of service connection, the appeal to this extent is allowed.


ORDER

As new and material evidence has been presented with regard to the claim for entitlement to service connection for a back disorder, the claim is reopened; to this limited extent, the appeal is granted.


REMAND

After review of the record, the Board finds that there are outstanding medical records pertinent to the claims on appeal.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

A March 2011 VA medical record shows that the Veteran was seeing a psychologist in RHVH (possibly Rocky Hill Veteran's Home and Hospital).  An August 2012 VA medical record reflects that the Veteran took part in St. Alban's PTSD program.  There are also several references in the record to a motor vehicle accident in which the Veteran sustained injuries, including to his neck and shoulder.  These records are not part of the claims file and should be obtained on remand.  

At his videoconference hearing, the Veteran contended that he has ankle and knee disabilities that are a result of injuries sustained while rappelling in service when stationed with the 101st Airborne Division.  Service treatment records confirm that he was with this unit.  Service treatment records also reflect a report of knee pain in November 1973, treatment for his right knee in April 1976 and treatment for his left ankle in December 1975.  He has contended that he has had ongoing pain in his knees and ankles since leaving active duty.  

The Veteran was afforded a VA examination in March 2011.  The examiner diagnosed mild to moderate degenerative joint disease of the knees.  The examiner noted that, based on review of the record, including the Veteran's previous occupation in construction and non-service-connected injury to his knee while playing basketball in 2003 or 2004, his bilateral degenerative joint disease of the knees could not be solely attributed to service without resort to mere speculation.  The examiner opined that the Veteran did not have a disorder of the ankles, and therefore did not provide a nexus opinion. 

In May 2011, an additional opinion was provided with regard to the Veteran's knees.  The VA examiner opined that the Veteran's bilateral knee degenerative joint disease was more likely than not caused by his post-service occupation as well as his basketball injury.  Therefore, his bilateral knee disorders were less likely as not directly caused by or a result of his military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination and addendum opinion are inadequate, for the following reasons.  First, if an examiner determines that he cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Here, the examiner did not provide any explanation for his conclusion that he could not offer an opinion as to a diagnosis without resort to speculation.

In addition, aside from simply noting the Veteran's post-service employment and injury, this examiner did not provide any rationale for the conclusion the Veteran's bilateral knee disorder is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This is particularly significant, given the Veteran's statements regarding ongoing knee symptoms since service and the reasonable inference from the March 2011 comments that a knee disability might in fact be, if not entirely, at least in part due to military service.  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

While the VA examiner found that the Veteran did not have an ankle disability, the Board notes that VA medical records beginning in January 2013 reflect that the Veteran has limitation of range of motion of both ankles, and that a VA provider found that the ankle pain was secondary to osteoarthritis.  

As such, the Veteran should be provided with another examination to determine whether the Veteran has any knee or ankle disorders that are related to service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  

The Veteran has contended the he has had back pain since active duty.  He served on two periods of duty-from November 9, 1973 to March 17, 1974 (active duty for training) and from September 1975 to April 1977.  Service treatment records do not reflect any treatment for his back during his first period.  However, upon entrance onto active duty in 1975, the Veteran reported recurrent back pain.  He was seen several times during his period of active duty for back pain, which he reported began in 1973.  The Veteran is currently diagnosed with nerve sheath tumors at L5-S1.

The Board finds that the Veteran should be provided with a VA examination to determine whether he has a current back disability that preexisted active duty and was aggravated during active duty, or is etiologically related to service.  

At his hearing, the Veteran contended that he has a psychiatric disorder secondary to his physical disorders.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record reflects that the Veteran has been diagnosed with depression and anxiety.  The Board finds that the Veteran should be provided with a VA examination to determine whether he has a current psychiatric disability that is secondary to his service-connected hepatitis C or to the disabilities remanded herein.

The most recent examination to evaluate the severity of the Veteran's hepatitis C was provided in April 2011.  At that time, the examiner noted that the Veteran did not report weakness or malaise.  However, at his hearing, the Veteran indicated that he experienced significant fatigue.  Given the evidence of worsening symptoms, the Board finds that a remand is necessary in order to obtain a VA examination to assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In light of the service connection and increased rating claims remanded herein, the Board finds that the TDIU issue also must be remanded at this time, as it is inextricably intertwined with these issues.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all outstanding VA and private records pertaining to treatment of the Veteran, including treatment at the RHVH (possibly Rocky Hill Veteran's Home and Hospital), the St. Alban's PTSD program, and all medical records showing treatment following a post-service motor vehicle accident, as referenced in the May 2011 VA peripheral nerves examination, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of all knee and ankle disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any knee or ankle disorder was caused by or is etiologically related to any incident of military service.  

The examiner must address the Veteran's contentions that he has had ankle and knee pain since service, and the records in evidence reflecting that he had arthritis of the knee and of the ankles.  

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The absence of evidence of treatment for knee or ankle disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

3.  Schedule the Veteran for a VA examination to determine the etiology of any low back disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to:

a) whether evidence clearly and unmistakably shows that any low back disorder(s) existed prior to the or September 1975 to April 1977 period of service;

b) If the answer is yes, whether the evidence clearly shows that the diagnosed low back disorder(s) was(were) not permanently worsened during the period of service beyond the natural progression of the disorder.

c)  If the answer is no, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed low back disorder(s) is(are) otherwise causally related to any event, injury, or disease during service.

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's reports of continued symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The absence of evidence of treatment for knee or ankle disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

4.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder has been caused (in whole or in part) by his service-connected hepatitis C; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C.

The examiner should opine as to whether his/her opinion would differ on the question of secondary service connection if the Veteran were to be service connected for his other claimed disorders-bilateral ankles, bilateral knees, back, neck, and associated peripheral neuropathy.

The examiner must provide a rationale for each opinion given.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

5.  Schedule the Veteran for VA examination to evaluate the current severity of his service-connected hepatitis C. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

Any indicated evaluations, studies, and tests should be conducted.  The examiner must identify the severity of all current manifestations of the Veteran's service-connected hepatitis C.  The presence and frequency of symptoms such as daily fatigue, malaise, and anorexia, weight loss and hepatomegaly must be discussed, as well as the frequency and duration of any incapacitating episodes during the past 12-month period.  Any dietary restrictions or medications associated with hepatitis must be identified. 

A complete rationale should be given for all opinions and conclusions expressed.

6.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


